UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
TONIQUE LAURENT MILLER,                   )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )              Civil Action No. 20-0807 (UNA)
                                          )
UNITED STATES DEPARTMENT                  )
OF JUSTICE, et al.,                       )
                                          )
            Defendants.                   )
_________________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and her civil complaint.

       The Court has reviewed the plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must comply

with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and

plain statement of the grounds upon which the Court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for

the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The plaintiff asserts that “native citizen[s]” such as herself are “being exposed to illegal

aliens/foreigners and dangerous ex-felons throughout Chicago, Cook County[,] Illinois.” Compl.

at 1. This circumstance allegedly deprives her of her “equal, civil, Human, and constitutional

rights.” Id. But the complaint alleges hardly any facts, and the complaint otherwise falls short of

the minimum pleading standard set forth in Rule 8(a). Missing are statements establishing the

grounds for this Court’s jurisdiction, and a statement of the claim showing that the plaintiff is

entitled to relief, and a demand for any particular relief.

       The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.



DATE: April 7, 2020                                    /s/
                                                       AMY BERMAN JACKSON
                                                       United States District Judge